        Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LARRY DOVER, individually and
on behalf of all similarly situated
persons,
                                          Civil Action No. _____________
       Plaintiff,
                                          JURY TRIAL DEMANDED
v.

HANCOCK CLAIMS
CONSULTANTS, INC.

       Defendant.

                    COLLECTIVE ACTION COMPLAINT

      Plaintiff Larry Dover (“Plaintiff”) brings this collective action on behalf of all

current or former property and roof insurance claim inspectors (“Inspectors”)

employed by Defendant Hancock Claims Consultants, Inc. (hereinafter “Defendant”

or “HCC”) who provided insurance inspection services to Defendant’s corporate

customers, or materially similar services, and worked in excess of 40 hours per week

at any time beginning three (3) years prior to the filing of this Collective Action

Complaint to present. In violation of the Fair Labor Standards Act of 1938, 29

U.S.C. §§ 201 et seq. (“FLSA”), and as a regular and routine practice, Defendant

misclassified Plaintiff and other similarly situated persons as independent
        Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 2 of 22




contractors, and willfully failed to pay them overtime wages mandated by the FLSA

for time worked in excess of 40 hours per workweek. Plaintiff shows the Court as

follows:

                            NATURE OF THE ACTION

      1.     Plaintiff alleges on behalf of himself and other current and former

Inspectors, that Defendant applied policies and practices in which Defendant: (a)

misclassified Inspectors as independent contractors; (b) encouraged and/or

knowingly permitted them to work more than 40 hours per week; and (c)

intentionally failed to pay them overtime at one-and-one-half their regular rate for

all time worked in excess of 40 hours per workweek.

      2.     Plaintiff and other Inspectors who choose to opt into this action

pursuant to 29 U.S.C. § 216(b) (the “Collective Action”) are, inter alia, entitled to:

(i) unpaid overtime wages from Defendant for time they worked in excess of 40

hours per week and Defendant failed to pay them at one-and-one half their regular

rate; (ii) liquidated damages; (iii) interest; and (iv) attorneys’ fees and costs.

                          JURISDICTION AND VENUE

      3.     Pursuant to 28 U.S.C. § 1331, this Court has federal question

jurisdiction over Plaintiff’s FLSA claims.




                                            2
        Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 3 of 22




      4.     Pursuant to 28 U.S.C. § 1391 and Local Rule 3.1(B), venue is proper in

this Court because the unlawful employment practices described herein were

committed within the Atlanta Division of the Northern District of Georgia.

                                    PARTIES

      5.     Plaintiff is a citizen of the United States of America and a resident of

the State of Georgia.

      6.     Plaintiff worked for Defendant as an insurance claims inspector from

approximately October 2014 until March 30, 2021.

      7.     Plaintiff was assigned to Defendant’s Alpharetta, Georgia location.

      8.     Defendant HCC is a Georgia corporation with its principal place of

business at 6875 Shiloh Rd E, Alpharetta, Georgia, 30005. Defendant regularly does

business in the Atlanta Division of the Northern District of Georgia.

      9.     Defendant HCC may be served with process through, inter alia, its

Registered Agent, Brad Hancock, at 6875 Shiloh Road East, Alpharetta, GA 30005.

      10.    At all relevant times, Defendant has been and continues to be, an

“employer” engaged in interstate commerce and/or the production of goods for

commerce, within the meaning of the FLSA, 29 U.S.C. § 201 et seq.

      11.    At all relevant times, Defendant has been, and continues to be, an

“enterprise engaged in commerce or in the production of goods for commerce,”


                                         3
        Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 4 of 22




within the meaning of 29 U.S.C. § 203(s)(1)(A) because it “has employees engaged

in commerce or in the production of goods for commerce, or that has employees

handling, selling, or otherwise working on goods or materials that have been moved

in or produced for commerce by any person.”

      12.    At all relevant times, in the course of Defendant’s business operations,

Defendant’s employees, including Plaintiff, have handled or otherwise used

materials that have been moved or produced in interstate commerce.

      13.    At all relevant times, Defendant has had two or more “employees

handling, selling or otherwise working on goods or materials that have been moved

in or produced for commerce by any person” as defined in 29 U.S.C. § 203(s)(1)(A).

      14.    On information and belief, at all relevant times, Defendant has had an

annual gross volume of sales made or business done in excess of $500,000.

      15.    At all relevant times, Defendant has had two or more “employees

engaged in commerce” as defined by 29 U.S.C. § 203(s)(1)(A).

      16.    At all relevant times, Defendant was and continues to be, an “employer”

of Plaintiff and other similarly situated persons as that term is defined by 29 U.S.C.

§ 203(d).

      17.    Defendant is governed by and subject to 29 U.S.C. § 207.




                                          4
        Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 5 of 22




      18.    Defendant was Plaintiff’s “employer,” and the “employer” of other

Inspectors under the FLSA at all times relevant to this Complaint.

      19.    Plaintiff was Defendant’s “employee” within the definition of the

FLSA at all times relevant to this Complaint.

                   COLLECTIVE ACTION ALLEGATIONS

      20.    Plaintiff brings this action on behalf of himself, and all other similarly

situated persons, pursuant to 29 U.S.C. § 216(b).

      21.    Plaintiff and those similarly situated are persons who were, or are

employed by Defendant as insurance claims inspectors – or performing materially

similar work as insurance claim inspectors – and worked in excess of forty (40) hours

per week at any time within three years prior to the filing of this Collective Action

Complaint to present without being paid overtime at the required rate (hereinafter

the “FLSA Collective”).

      22.    Most of the members of the FLSA Collective would not be likely to file

individual suits because they lack knowledge of their claims, adequate financial

resources, and/or access to attorneys.

      23.    Plaintiff will fairly and adequately protect the interests of the members

of the FLSA Collective and has retained counsel who is experienced and competent

in the fields of wage and hour law and collective action litigation.


                                          5
        Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 6 of 22




       24.     Questions of law and fact common to the members of the FLSA

Collective predominate over questions that may affect only individual members

because Defendant has acted on grounds generally applicable to all members of the

FLSA Collective.

                             STATEMENT OF FACTS

       25.     Plaintiff began working for Defendant on or around October 2014.

       26.     Defendant currently offers roof and property evaluations to corporate

clients, providing them with direct inspections.

       27.     Plaintiff worked for Defendant as an Inspector from approximately

October 2014, until March 30, 2021.

       28.     The job duties of Defendant’s Inspectors, including Plaintiff, included

setting up inspection appointments with adjusters, driving to inspection sites, taking

photographs of roof or property damage at each site, generating a diagram of each

site, and completing a standard “property inspection form” provided by Defendant

after visiting each site.

       29.     As a policy and practice, Defendant hired these Inspectors as

“independent contractors” using a form contract entitled “Independent Contractor

Agreement” (hereinafter the “Agreement”). This Agreement is attached hereto as

“Exhibit A.”


                                           6
        Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 7 of 22




       30.    Defendant hires Inspectors and willfully misclassifies them as

independent contractors (hereinafter the “Inspectors”).

       31.    Inspectors are an integral part of Defendant’s business operations;

without Inspectors, Defendant could not provide roof and property inspection

services to their clients.

       32.    Defendant’s Agreement purports to allow Inspectors substantially more

discretion and decision-making authority than Defendant actually allows in practice.

       33.    Additionally, Defendant’s Agreement includes a provision entitled

“Noncompetition and Nonsolicitation of Customers” which prevents Inspectors

from providing the same services to a competitor.

       34.    Defendant’s Agreement also requires Inspectors to devote their “time,

energy, and skill as is necessary” to fulfill their contractual duties and requires

Inspectors “occasionally, or by the request of Hancock” submit logs of how much

time is expended and needed to complete their tasks.

       35.    Additionally, Defendant was completely in control of approving or

denying any request by an Inspector for assistance if an Inspector believed that they

needed more time to complete their assignments from Defendant.




                                         7
        Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 8 of 22




      36.      In reality, Defendant determined how much time was needed to perform

the work Defendant assigned by providing Plaintiff and other Inspectors with

inspections that could only be completed within a limited time period.

      37.      Defendant’s Agreement also includes a provision entitled “Income Tax

Designation” in the event that the IRS classifies the contractor as an employee.

      38.      Defendant’s Agreement also includes a provision entitled “Work

Product Assignment” which enforces property rights over any work product made

by the contractor “whether or not during normal business hours.”

      39.      On information and belief, Defendant classifies Inspectors as

independent contractors so as to, inter alia, attempt to avoid the FLSA’s

compensation requirements.

      40.      Defendant unilaterally sets training requirements when hiring

Inspectors, which includes mandating a month-long training period and a Haag

certification process for residential roof inspection within a year of signing

Defendant’s Agreement.

      41.      During the training period, Defendant requires prospective hires to

travel and observe existing Inspectors as they perform their inspections.

      42.      Defendant does not pay prospective hires for this initial training

requirement.


                                          8
         Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 9 of 22




        43.   Defendant compensates prospective Inspectors for only half of the cost

of Haag certification required by their training protocols.

        44.   Inspectors, including Plaintiff, were, and continue to be, hired for full-

time employment and are required to work schedules set by Defendant.

        45.   During his employment, Plaintiff typically worked six (6) to seven (7)

days a week and ten (10) to twelve (12) hours each day that he worked.

        46.   On weeks that Plaintiff worked six (6) days, he would typically work

over sixty (60) hours, or between sixty (60) and seventy-two (72) hours that week.

        47.   On weeks that Plaintiff worked seven (7) days, he would typically work

over seventy (70) hours, or between seventy (70) and seventy-two (84) hours that

week.

        48.   Around 6:30-7:30 P.M. the night before work, Defendant would assign

Plaintiff different locations to visit the next day for roof inspections.

        49.   Defendant required Plaintiff to call each adjuster that night to confirm

the appointment for the next day.

        50.   Plaintiff frequently began travelling and site inspections around 7:30

A.M. each morning of work.




                                            9
         Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 10 of 22




         51.   If Defendant accidentally double-booked Plaintiff for an inspection,

Plaintiff was prohibited from informing the client that it was Defendant’s mistake,

and was required to blame himself for the error instead.

         52.   Defendant required Plaintiff to pay for his own travel expenses,

including car maintenance, gasoline, and tolls.

         53.   Defendant would occasionally compensate Plaintiff for hotel expenses

when performing inspections out of town.

         54.   Sometimes,    these   job   sites   were    considerably   spread   out

geographically, incurring additional travel costs on Plaintiff.

         55.   If an Inspector declined any of these insurance evaluation requests,

Defendant would chastise and punish that Inspector, by reducing their inspections,

completely discontinuing their inspections, or assigning them inspections that were

exceedingly spread out to cause them to incur substantially higher travel time and

costs.

         56.   As a result, many Inspectors would frequently visit sites against their

own personal financial interests to maintain their working relationship with

Defendant.




                                           10
       Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 11 of 22




      57.    Given the nature of the mandatory non-compete clause in the

Agreement, Plaintiff was concerned that declining any inspections would reduce or

prevent him from earning money in his field.

      58.    As a result, Plaintiff was forced to accept Defendant’s assignments that

were against his own financial interest in order to remain employed by Defendant.

      59.    If Inspectors, including Plaintiff, wished to take vacation time, they

would need to submit a request for approval or denial to Defendant.

      60.    If Inspectors were overloaded with job sites at any given time, they

were required to request assistance with their workload, which Defendant could

approve or deny.

      61.    Defendant compensated Plaintiff based on each site he inspected,

providing him with eighty-five dollars ($85.00) per regular inspection or one

hundred dollars ($100.00) per inspection where the adjuster was not on-site.

      62.    Defendant set these rates unilaterally and left no opportunity for

Plaintiff to negotiate them.

      63.    Upon information and belief, Defendant also set similar rates for all

Inspectors, who also had no opportunity to negotiate.




                                         11
        Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 12 of 22




        64.     Plaintiff was also minimally compensated for any tarp or tree removal

on these sites when necessary, although the rates for compensation were

inconsistent.

        65.     Plaintiff was not compensated for, but required to perform, training to

new prospective Inspectors.

        66.     Defendant required to wear khaki pants and company shirt, or other

clothes that bore the company logo, such as a company jacket or company hat.

        67.     The company shirts, jackets, and hats were all provided by Defendant.

        68.     If any Inspectors, including Plaintiff, were ever seen out of uniform,

they would be reprimanded by Defendant, sometimes publicly in the Defendant’s

“Group-Me” social media thread with other Inspectors.

        69.     Additionally, Defendant required Plaintiff to place the company logo

on his personal truck.

        70.     Plaintiff was required to perform his job duties on a tablet provided by

Defendant, including property inspection forms, diagrams, and pictures taken on

site.

        71.     The inspection forms were generated and provided by Defendant;

Defendant’s forms required information regarding specific damages to the property.




                                            12
       Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 13 of 22




      72.    In or around Summer of 2020, Defendant began requiring Inspectors to

perform property inspections as well as roof inspections.

      73.    These property inspections varied and could consist of interior property

damage, exterior property damage, or mobile home property damage.

      74.    Plaintiff had no opportunity to negotiate this change and additional

duty. Defendant unilaterally imposed the additional duty on Plaintiff and, on

information and belief, other Inspectors.

      75.    At this time, Plaintiff was only Haag certified for roof evaluation and

had only received training regarding roof inspections.

      76.    At this time, Plaintiff was not trained nor certified to perform

inspections for internal, external, or mobile home property damage.

      77.    Inspectors are required upon hire to have personal commercial

insurance for their inspections.

      78.    Since Plaintiff was self-insured, Plaintiff became concerned about his

proficiency and ability to provide adequate evaluations, including property

inspection forms, diagrams, and proper photographs of the damage.

      79.    When Plaintiff expressed these concerns to Defendant, he was informed

that there was nothing they could do and that this additional duty was now a part of

Defendant’s business model.


                                            13
       Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 14 of 22




      80.    The Agreement set a one-year term for the engagement, with automatic

renewal of successive one-year terms if neither party terminated the contract.

      81.    Concerned about the liability stemming from these new property

inspections, Plaintiff submitted his resignation to Defendant in April of 2021.

      82.    On information and belief, Defendant’s other Inspectors regularly

worked, and continue to work, well in excess of 40 hours per workweek during the

relevant time period.

      83.    Defendant knew or should have known that Plaintiff and other

Inspectors regularly worked well in excess of 40 hours per workweek.

      84.    Defendant regularly, and as a routine policy and practice, paid Plaintiff

and other Inspectors a flat rate per inspection and failed to pay them at the overtime

rate of one-and-one-half their regular rate of pay for all time worked in excess of

forty (40) hours per workweek.

      85.    Each and every week that Plaintiff worked six (6) to seven (7) days in

a week, which were the vast majority of her workweeks with Defendant, he worked

in excess of forty (40) hours per workweek.

      86.    Each and every week that Plaintiff worked six (6) to seven (7) days in

a week, which were the vast majority of his workweeks with Defendant, Defendant




                                         14
        Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 15 of 22




failed to pay Plaintiff overtime wages for time worked in excess of 40 hours per

week.

        87.   On information and belief, Defendant’s unlawful conduct described

herein is pursuant to a policy or practice of minimizing labor costs by violating the

FLSA.

        88.   Defendant was, or should have been, aware that the FLSA requires it to

pay non-exempt employees overtime wages at a rate of one-and-one-half their

regular rate of pay for all time worked in excess of 40 hours per workweek.

        89.   Defendant’s failure to pay Plaintiff and other Inspectors overtime

wages at the rate required by the FLSA for all time worked in excess of 40 hours per

workweek was willful and was not in good faith.

        90.   As a result of the unlawful acts of Defendant, Plaintiff and members of

the FLSA Collective have been deprived of overtime wages in an amount to be

determined at trial for all time worked in excess of 40 hours per workweek, and are

entitled to recovery of such amounts, liquidated damages, interest, attorneys’ fees

and costs.

        91.   Plaintiff is entitled to lost wages, liquidation damages, interest, and

expenses of litigation, including reasonable attorneys’ fees and costs.




                                         15
       Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 16 of 22




                                COUNT ONE
                (Individual FLSA Claim Asserted by Plaintiff)
       Willful Failure to Pay Overtime Wages in Violation of the FLSA

      92.    At all relevant times, Defendant has been, and continues to be, an

“enterprise engaged in commerce or in the production of goods for commerce”

within the meaning of 29 U.S.C. § 203(s)(1)(A) because it “has employees engaged

in commerce or in the production of goods for commerce, or that has employees

handling, selling, or otherwise working on goods or materials that have been moved

in or produced for commerce by any person.”

      93.    On information and belief, at all relevant times, Defendant has had an

annual gross volume of sales made or business done in excess of $500,000.

      94.    At all relevant times, Defendant had two or more “employees engaged

in commerce” as defined by 29 U.S.C. § 203(s)(1)(A).

      95.    At all relevant times, Defendant was an “employer” of Plaintiff and

other similarly situated persons as that term is defined by 29 U.S.C. § 203(d).

      96.    Defendant is governed by and subject to 29 U.S.C. § 207.

      97.    The overtime wage provisions set forth in the FLSA apply to Defendant

and protect Plaintiff.

      98.    Plaintiff regularly worked well in excess of 40 hours per week.




                                         16
       Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 17 of 22




      99.    During weeks that Plaintiff was scheduled to work six (6) days, he

worked sixty (60) or more hours per workweek.

      100. During weeks that Plaintiff was scheduled to work seven (7) days, he

worked seventy (70) or more hours per workweek.

      101. Although Defendant misclassified Plaintiff as an independent

contractor, in actuality, he was an employee within the meaning of the FLSA.

      102. Plaintiff was not exempt from the FLSA under any recognized

exemption.

      103. The FLSA requires employers, such as Defendant, to compensate non-

exempt employees, such as Plaintiff, at a rate of one-and-one-half their regular rate

of pay for all time worked in excess of 40 hours per week.

      104. Defendant willfully failed to pay Plaintiff overtime wages at one-and-

one-half his regular rate for all time he worked in excess of 40 hours per workweek.

      105. The foregoing conduct, as alleged, constitutes a willful violation of the

FLSA within the meaning of 29 U.S.C. § 255(a). Because Defendant’s violations of

the FLSA were willful, a three-year statute of limitations applies, pursuant to 29

U.S.C. § 255.

      106. Defendant did not make a good faith effort to comply with the FLSA

with respect to the compensation of Plaintiff.


                                         17
        Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 18 of 22




       107. Due to Defendant’s FLSA violations, Plaintiff is entitled to recover

from Defendant (a) unpaid overtime wages for each workweek within the limitations

period; (b) an additional and equal amount of liquidated damages for Defendant’s

violations of the FLSA; (c) interest; and (d) reasonable attorneys’ fees and costs of

litigation.

                                 COUNT TWO
                            (Collective FLSA Claim)
        Willful Failure to Pay Overtime Wages in Violation of the FLSA

       108. Plaintiff seeks to represent the following collective group of non-

exempt employees who Defendant failed to pay all overtime wages due:

       All employees who worked for Defendant as Property and Roof
       Inspectors or similar positions and worked in excess of 40 hours per
       week within the three years prior to the filing of this Complaint without
       being paid overtime at the required rate.

This is the “FLSA Collective.”

       109. At all relevant times, Defendant has been, and continues to be, an

“enterprise engaged in commerce or in the production of goods for commerce”

within the meaning of 29 U.S.C. § 203(s)(1)(A) because it “has employees engaged

in commerce or in the production of goods for commerce, or that has employees

handling, selling, or otherwise working on goods or materials that have been moved

in or produced for commerce by any person.”



                                          18
       Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 19 of 22




      110. On information and belief, at all relevant times, Defendant has had an

annual gross volume of sales made or business done in excess of $500,000.

      111. At all relevant times, Defendant had two or more “employees engaged

in commerce” as defined by 29 U.S.C. § 203(s)(1)(A).

      112. At all relevant times, Defendant was an “employer” of Plaintiff and

other similarly situated persons as that term is defined by 29 U.S.C. § 203(d).

      113. Defendant is governed by and subject to 29 U.S.C. § 207.

      114. The overtime wage provisions set forth in the FLSA apply to Defendant

and protect Plaintiff and the FLSA Collective.

      115. Defendant misclassified Plaintiff and members of the FLSA Collective

as independent contractors when, in actuality, they were employees within the

meaning of the FLSA.

      116. Plaintiff and members of the FLSA Collective were not exempt from

the FLSA under any recognized exemption.

      117. The FLSA requires employers, such as Defendant, to compensate non-

exempt employees such as Plaintiff and members of the FLSA Collective at a rate

of one-and-one-half the regular rate of pay for all hours worked in excess of 40 in

each workweek.




                                         19
       Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 20 of 22




      118. As a regular and routine practice, Defendant required Plaintiff and

members of the FLSA Collective to work substantially more than 40 hours per

workweek.

      119. Defendant regularly, and as a routine policy and practice, failed to pay

Plaintiff and members of the FLSA Collective at the overtime rate of one-and-one-

half their regular rate of pay for all time worked in excess of 40 hours per workweek.

      120. The foregoing conduct, as alleged, constitutes a willful violation of the

FLSA within the meaning of 29 U.S.C. § 255(a). Because Defendant’s violations of

the FLSA were willful, a three-year statute of limitations applies, pursuant to 29

U.S.C. § 255.

      121. Defendant did not make a good faith effort to comply with the FLSA

with respect to its compensation of Plaintiff and members of the FLSA Collective.

      122. Defendant is liable to Plaintiff and members of the FLSA Collective for

(a) unpaid overtime wages for each workweek within the limitations period; (b) an

additional and equal amount of liquidated damages for Defendant’s violations of the

FLSA; (c) interest; and (d) reasonable attorneys’ fees and costs of litigation.




                                          20
       Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 21 of 22




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff and all members of the FLSA Collective who join

this action demand a TRIAL BY JURY and entry of a judgment granting the

following relief:

      a)     Designation of this action as a collective action and prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all similarly situated persons employed by

Defendant during the relevant time period, apprising them of the pendency of this

action, permitting them to assert timely FLSA claims in this action by filing

individual Consents to Join pursuant to 29 U.S.C. § 216(b) and tolling of the statute

of limitations;

      b)     A declaratory judgment that the practices complained of herein are

unlawful under the FLSA;

      c)     An award of unpaid overtime wages due under the FLSA;

      d)     An award of liquidated damages as a result of Defendant’s failure to

pay overtime wages;

      e)     An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees; and

      f)     Such other and further relief as this Court deems just and proper.




                                         21
Case 1:21-cv-03332-MHC Document 1 Filed 08/16/21 Page 22 of 22




Dated this 16th day of August 2021.

                                      Respectfully submitted,

                                      /s/ Justin M. Scott
                                      Justin M. Scott
                                      Georgia Bar No. 557463
                                      Michael D. Forrest
                                      Georgia Bar No. 974300
                                      SCOTT EMPLOYMENT LAW, P.C.
                                      160 Clairemont Avenue, Suite 610
                                      Decatur, Georgia 30030
                                      Telephone: 678.780.4880
                                      Facsimile: 478.575.2590
                                      jscott@scottemploymentlaw.com
                                      mforrest@scottemploymentlaw.com


                                      /s/ Cullen Hamelin
                                      JONATHAN A. STREET*
                                      Tennessee Bar No. 021712
                                      CULLEN HAMELIN*
                                      Tennessee Bar No. 037317
                                      1720 West End Ave, Suite 402
                                      Nashville, TN 37203
                                      (615) 850-0632
                                      street@eclaw.com
                                      chamelin@eclaw.com

                                      Attorneys for Plaintiff
                                      *Seeking Pro Hac Vice Admission




                                22
